UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIAM D. COHAN,

Plaintiff,

 

-against- : ORDER

UNITED STATES DEPARTMENT OF THE 20 Civ. 8900 (GBD)

TREASURY, RYAN LAW, in his official capacity :
of Director of FOIA and Transparency,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from June 8, 2021 to July 20, 2021 at 9:45 a.m. The
parties shall submit a status letter no later than July 13, 2021.
Dated: June 2, 2021

New York, New York

SO ORDERED.

1
Ginug, 8 Doren
CEPR B. DANIELS

ited States District Judge

 

 

 
